     Case 2:21-cv-03727-CJC-JDE Document 13 Filed 08/04/21 Page 1 of 1 Page ID #:73


                                                           JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                         WESTERN DIVISION
11    WAYNE WEST,               ) Case No. 2:21-cv-03727-CJC-JDE
                                )
12                Petitioner,   )
                                ) JUDGMENT
13             v.               )
                                )
14    CRAIG KOENIG, Warden,     )
                                )
15                Respondent.   )
                                )
                                )
16
17
           Pursuant to the Order Summarily Dismissing Action,
18
           IT IS ADJUDGED that the action is dismissed without prejudice.
19
20
      Dated: August 4, 2021
21
22
                                              _________________________________
                                              ______________________________
23                                            CORMAC J. CA    ARNEY
                                                             CARNEY
24                                             United States District Judge

25
26
27
28
